DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims, 1, 15, 33-35, 49, 68, 68, 71, 72, and 74 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatterjee et al. (US 2021/0345395 A1) hereinafter “Chatterjee”.
Regarding claim 1:
Chatterjee discloses a method for wireless communications at a user equipment (UE) (Fig. 2, 210), comprising: receiving an uplink resource configuration for uplink communications in an idle mode (Fig. 2, “CG PUSCH configuration”), the uplink resource configuration comprising an indicator associated with allocated resources for the uplink communications in the idle mode (Para. [0024], [0026], [0040]) and a set of parameters comprising one or more of: a frequency hopping indicator, a frequency hopping interval indicator, a coverage enhancement (CE) mode indicator, a repetition level indicator, or a subcarrier spacing for the uplink communications (Para. [0040]); transmitting, while in the idle mode, a 
Regarding claim 15:
Chatterjee further discloses receiving the response to the first uplink transmission, the response comprising a grant for one or more retransmissions of the first uplink transmission; and transmitting a second uplink transmission associated with the transport block based at least in part on the grant (Para. [0036]).
	Regarding claim 33:
Chatterjee further discloses wherein the uplink resource configuration is received in a radio resource control (RRC) message (Para. [0031], [0040]).
	Regarding claim 34:
Chatterjee further discloses the first uplink transmission is transmitted in a physical uplink shared channel (PUSCH) (Para. [0029]).
Claims 35, 49, 67, 68, 69, 71, 72, and 74:
	Similar claim limitations to claims 1, 15, 33, and 34.  The same rejections set forth with respect to claims 1, 15, 33, and 34 also apply. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 20-28, 36, 54-62, 70, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of  Wu et al. (US 2021/0298108 A1) hereinafter “Wu”.
Regarding claim 2: 
Chatterjee does not disclose the frequency hopping indicator indicates whether frequency hopping is enabled for the first uplink transmission, and the first uplink transmission is transmitted according to the frequency hopping indicator.
	Wu teaches a frequency hopping indicator indicates whether frequency hopping is enabled for an uplink transmission, and the first uplink transmission is transmitted according to the frequency hopping indicator (Para. [0290]-[0291]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Chatterjee in light of Wu to include the features that the frequency hopping indicator indicates whether frequency hopping is enabled for the first uplink transmission, and the first uplink transmission is transmitted according to the frequency hopping indicator, in order to allow flexible frequency hopping configuration. 
	 Regarding claim 20:
Chatterjee does not disclose wherein the grant for the one or more retransmissions of the first uplink transmission comprises a first timing advance command indicating a first timing advance to be applied for the one or more retransmissions of the first uplink transmission, wherein transmitting the second uplink transmission is based at least in part on the first timing advance.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Chatterjee in light of Wu to include the features that the grant for the one or more retransmissions of the first uplink transmission comprises a first timing advance command indicating a first timing advance to be applied for the one or more retransmissions of the first uplink transmission, wherein transmitting the second uplink transmission is based at least in part on the first timing advance, in order to allow flexible configuration of the transmission timing advance for retransmitting an uplink transmission.
Regarding claim 21:
Chatterjee does not disclose receiving a second response to the second uplink transmission, the second response comprising a second grant for one or more second retransmissions of the first uplink transmission, wherein the second grant comprises a second timing advance command indicating a second timing advance to be applied for the one or more second retransmissions of the first uplink transmission; and transmitting a third uplink transmission based at least in part on the second timing advance.
Wu teaches a grant for a retransmission of an uplink transmission comprises a first timing advance command indicating a first timing advance to be applied for the retransmission of the uplink transmission, wherein transmitting a second uplink transmission is based at least in part on the first timing advance (Para. [0168]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Chatterjee in light of Wu to include the features that receiving a 
Regarding claim 22:
Chatterjee does not disclose determining a delay time between receiving the grant and transmitting the second uplink transmission based at least in part on a presence of the first timing advance command in the grant.
Wu teaches determining a delay time between receiving the grant and transmitting the second uplink transmission based at least in part on a presence of the first timing advance command in the grant (Para. [0168]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Chatterjee in light of Wu to include the features that determining a delay time between receiving the grant and transmitting the second uplink transmission based at least in part on a presence of the first timing advance command in the grant, in order to allow flexible configuration of the transmission timing advance for retransmitting an uplink transmission.
	Regarding claim 23:
Chatterjee further discloses wherein a first delay time between receiving grants and transmitting uplink transmissions is configured for uplink transmissions in the connected mode (Para. [0024], [0028]).

Wu teaches determining a delay time between receiving the grant and transmitting the second uplink transmission based at least in part on a presence of the first timing advance command in the grant (Para. [0168]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Chatterjee in light of Wu to include the features that determining a second delay time between receiving the grant and transmitting the second uplink transmission, wherein the second delay time is different than the first delay time, in order to allow flexible configuration of the transmission timing advance for retransmitting an uplink transmission.
Regarding claim 24:
Chatterjee does not disclose wherein the grant for the one or more retransmissions of the first uplink transmission comprises a power control command indicating an adjustment to an uplink transmission power for the one or more retransmissions of the first uplink transmission, and wherein transmitting the second uplink transmission is based at least in part on the indicated adjustment to the uplink transmission power, and wherein a correspondence between the power control command and the adjustment to the uplink transmission power for the one or more retransmissions of the first uplink transmission is different from a correspondence between power control commands and uplink transmission power adjustments for the connected mode.
Wu teaches the grant for the one or more retransmissions of the first uplink transmission comprises a power control command indicating an adjustment to an uplink transmission power for the one or more retransmissions of the first uplink transmission, and wherein transmitting the second uplink transmission is based at least in part on the indicated adjustment to the uplink transmission power, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Chatterjee in light of Wu to include the features that the grant for the one or more retransmissions of the first uplink transmission comprises a power control command indicating an adjustment to an uplink transmission power for the one or more retransmissions of the first uplink transmission, and wherein transmitting the second uplink transmission is based at least in part on the indicated adjustment to the uplink transmission power, and wherein a correspondence between the power control command and the adjustment to the uplink transmission power for the one or more retransmissions of the first uplink transmission is different from a correspondence between power control commands and uplink transmission power adjustments for the connected mode, in order to allow flexible configuration of transmission power for retransmitting an uplink transmission.
	Regarding claim 25:
Chatterjee does not disclose wherein the grant for the one or more retransmissions of the first uplink transmission comprises a repetition indicator that indicates a number of repetitions for transmitting the one or more retransmissions of the first uplink transmission, wherein the second uplink transmission is transmitted in accordance with the indicated number of repetitions.
Wu teaches a grant for one or more retransmissions of a first uplink transmission comprises a repetition indicator that indicates a number of repetitions for transmitting the one or more retransmissions of the first uplink transmission, wherein the second uplink transmission is transmitted in accordance with the indicated number of repetitions (Para. [0168]).

Regarding claim 26:
Chatterjee does not disclose wherein the number of repetitions indicated by the repetition indicator is based at least in part on a number of repetitions for the first uplink transmission.
Wu teaches the number of repetitions indicated by the repetition indicator is based at least in part on a number of repetitions for the first uplink transmission (Para. [0181]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Chatterjee in light of Wu to include the features that the number of repetitions indicated by the repetition indicator is based at least in part on a number of repetitions for the first uplink transmission, in order to allow flexible configuration of the number of repetitions for retransmitting an uplink transmission.
	Regarding claim 27:
Chatterjee does not disclose the uplink resource configuration comprises an indicator of a correspondence between a value for the repetition indicator and the number of repetitions indicated by the repetition indicator.
Wu teaches uplink resource configuration comprises an indicator of a correspondence between a value for the repetition indicator and the number of repetitions indicated by the repetition indicator (Para. [0169], [0330], [0331], “maximum number of retransmissions”).

	Regarding claim 28:
Chatterjee does not disclose the indicator of the correspondence between the value for the repetition indicator and the number of repetitions indicated by the repetition indicator comprises a maximum a number of repetitions for transmitting the one or more retransmissions of the first uplink transmission.
Wu teaches the indicator of the correspondence between the value for the repetition indicator and the number of repetitions indicated by the repetition indicator comprises a maximum a number of repetitions for transmitting the one or more retransmissions of the first uplink transmission (Para. [0169], [0330], [0331], “maximum number of retransmissions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Chatterjee in light of Wu to include the features that the indicator of the correspondence between the value for the repetition indicator and the number of repetitions indicated by the repetition indicator comprises a maximum a number of repetitions for transmitting the one or more retransmissions of the first uplink transmission, in order to optimize buffer resource usage by dynamically limiting the number of retransmissions of an uplink transmission.
Claims 36, 54-62, 70, and 73:
Similar claim limitations to those of claims 2 and 20-28.  The same rejections set forth with respect to claims 2 and 20-28 also apply. 


Claims 3 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of  Wu, and further in view of Shin et al. (US 2021/0274526 A1) hereinafter “Shin”.
	Regarding claim 3:
Chatterjee does not disclose wherein the uplink resource configuration comprises a frequency hopping configuration for the uplink communications indicating a frequency offset or a number of transmission subframes for the frequency hopping.
	Shin teaches a frequency hopping configuration for the uplink communications indicating a frequency offset or a number of transmission subframes for the frequency hopping (Para. [0351]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Chatterjee in light of Wu and Shin to include the features that the uplink resource configuration comprises a frequency hopping configuration for the uplink communications indicating a frequency offset or a number of transmission subframes for the frequency hopping, in order to allow flexible configuration of the frequency offset between two frequency hops in frequency hopping. 
	Regarding claim 37:
	 Similar claim limitations to those of claim 3. Same rejection with respect to claim 3 also apply.

Claims 13 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Wu, and further in view of Su et al. (US 2021/0127396 A1) hereinafter “Su”.
	Regarding claim 13:
Chatterjee does not disclose receiving a system information message, the system information message comprising a frequency hopping configuration indicating a frequency offset and a number of transmission subframes for the frequency hopping.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Chatterjee in light of Wu and Shin to include the features that receiving a system information message, the system information message comprising a frequency hopping configuration indicating a frequency offset and a number of transmission subframes for the frequency hopping, in order to dynamically configure the frequency hopping pattern of uplink transmissions. 
Regarding claim 47:
	 Similar claim limitations to those of claim 13. Same rejection with respect to claim 13 also apply.
	
	Allowable Subject Matter
Claims 4-12, 14, 16-19, 29-32, 38-46, 48, 50-53, 63-66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/               Primary Examiner, Art Unit 2465